1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This communication is in response to amendment/response received on November 12, 2021.

3.	Applicant's election with traverse of Invention I in the reply filed on November 12, 2021 is acknowledged.  The traversal is on the ground(s) that claims share common technical features. This is not found persuasive because the standard for determining whether or not claims are restrictable in a national stage entry of PCT application is unity or lack thereof and not whether or not the claims are sufficiently related. Group II and III are directed to different inventions features as explained in detail in the previous office action.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-10 are withdrawn from further consideration.


4.	Applicant is requested to indicate the correct status of every claim by using the identifiers e.g. withdrawn for claims 4-10.
In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).

5.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

6.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pressure sensitive adhesive layer formed on the film as set forth in cl. 3; attachable and detachable characteristic (cl. 14) must be shown or the feature(s) canceled from the claim(s).
No new matter should be entered.


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

7.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Cured resin as set forth in cl. 16; laminated films in cl. 17.

8.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


As to claims 11-13 - A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation wherein the thickness is defined by the equation i.e. between 70%-110%, and the claim 1 recites the thickness being equal to the film thickness i.e. 100% which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Similarly, the indefiniteness applies to claims 12-13.
In claim 14, the phrase “the elastomer film has an attachable and detachable characteristic” is indefinite as it is unclear what an attachable and detachable characteristic is; it is not clearly defined;

In claim 15, the phrase “rectangular or square area” is indefinite as it is unclear what an area is; the area is not defined; e.g. area could be 1 mm2 or 1 km2.
The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3,11-14,16,18,20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiu et al. (2003/0178221).
	As to claim 1, Chiu discloses a conductive particle-disposed film 12 comprising conductive particles 14 disposed in a surface direction of an elastomer film 12, wherein, a thickness of the elastomer film 12 approximately coincides with an average particle diameter of the conductive particles 14, and ends of the conductive particles 14 are positioned in a vicinity of respective outermost faces of both surfaces of the elastomer film 12 (see e.g. fig. 2d).

    PNG
    media_image1.png
    386
    521
    media_image1.png
    Greyscale


As to claim 3, Chiu discloses a conductive particle-disposed film comprising a pressure-sensitive adhesive layer formed on at least one surface of the conductive particle-disposed film (see e.g. para 0017; fig. 3).
As to claim 11 (insofar as understood), Chiu discloses a conductive particle-disposed film wherein the conductive particle-disposed film is between 70%-110% thickness of the particles (see e.g. figs. 1-2C).
As to claim 12 (insofar as understood), Chiu discloses a conductive particle-disposed film wherein an end of the conductive particle is embedded in the film so that an embedded depth falls within 10% of the thickness of the elastomer film from one surface thereof (see e.g. fig. 2a).
As to claim 13 (insofar as understood), Chiu discloses a conductive particle-disposed film wherein an end of conductive particle is exposed from the surface of the elastomer film such that an exposed height falls within 30% of the thickness of the elastomer film (see e.g. fig. 2c).
As to claim 14, Chiu discloses a conductive particle-disposed film wherein the elastomer film has an attachable and detachable characteristic (see e.g. para 0017; fig. 3).
 	
As to claim 16, Chiu discloses a conductive particle-disposed film wherein the elastomer film is formed from a resin (see e.g. para 0022).
As to claim 18, Chiu discloses a conductive particle-disposed film wherein the conductive particles 14 have a uniform diameter (see e.g. figs. 1-3).
As to claim 20, Chiu discloses a conductive particle-disposed film wherein 95 % or more of the all conductive particles are independent (see figs. 1-3).
As to claim 21, Chiu discloses a conductive particle-disposed film wherein the conductive particles are at least one selected from the group consisting of metal particles, alloy particles, solder particles, metal-coated resin particles, and conductive fine particle- containing metal-coated resin particles (see e.g. para 0027).

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2,15,17,19 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (2003/0178221) in view of Sato et al. (JP 10-200242).
As to claims 2,17, Chiu discloses a conductive particle-disposed film as explained above. Chiu does not explicitly disclose a plurality of the layered conductive particle-disposed films. Sato is cited to show this feature. Sato discloses a plurality of layered conductive films 1,2,3 with conductive particles 4-7 (see e.g. fig. 1). Consequently, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Chiu to use a plurality of films as taught by Sato to increase the thickness of the film (e.g. para 0012; fig. 1).
As to claim 15, Chiu in view of Sato discloses a conductive particle-disposed film as explained above. The number of particles in an area is considered an arbitrary number and selecting a particular numbers of particle in a given area would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.
As to claim 19, Chiu in view of Sato discloses a conductive particle-disposed film as explained above. The combination does not disclose CV value. The provision of selecting the standard deviation of particle diameters (based on the applicability or desire) would be within the level of ordinary skill in the related art and would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application. This is also admitted by the applicant in para 0045 of the specification.
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note PTO-892. Yamamoto et al. (2010/0327232) discloses an anisotropic conductive film.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858